Name: Commission Regulation (EEC) No 1675/92 of 29 June 1992 amending Regulation (EEC) No 1730/87 laying down quality standards for table grapes as regards the lists of varieties
 Type: Regulation
 Subject Matter: plant product;  consumption;  technology and technical regulations
 Date Published: nan

 Avis juridique important|31992R1675Commission Regulation (EEC) No 1675/92 of 29 June 1992 amending Regulation (EEC) No 1730/87 laying down quality standards for table grapes as regards the lists of varieties Official Journal L 176 , 30/06/1992 P. 0010 - 0010 Finnish special edition: Chapter 3 Volume 42 P. 0196 Swedish special edition: Chapter 3 Volume 42 P. 0196 COMMISSION REGULATION (EEC) No 1675/92 of 29 June 1992 amending Regulation (EEC) No 1730/87 laying down quality standards for table grapes as regards the lists of varietiesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (1), as last amended by Regulation (EEC) No 1156/92 (2), and in particular Article 2 (2) thereof, Whereas the Annex to Commission Regulation (EEC) No 1730/87 (3), as last amended by Regulation (EEC) No 658/92 (4), lays down quality standards for table grapes; whereas the Annex to the standards determines the lists of varieties; Whereas an error has slipped in the list '(b) Small berry varieties' where 'Panse blanche' has been named as a synonym to '*Panse PrÃ ©coce' which is not correct according to information obtained; whereas the standard should be corrected accordingly; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 1730/87 is hereby amended as follows: in the Annex to the standards 'Lists of varieties, non exhaustive' under '(b) Small berry varieties', on the line '*Panse PrÃ ©coce', the term '- Panse Blanche' is deleted in the bracket. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1992. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 118, 20. 5. 1972, p. 1. (2) OJ No L 122, 7. 5. 1992, p. 3. (3) OJ No L 163, 23. 6. 1987, p. 25. (4) OJ No L 70, 17. 3. 1992, p. 15.